Citation Nr: 0931791	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  06-03 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
back disorder and, if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to December 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran presented sworn testimony in support of his 
appeal during a June 2009 hearing at the RO before the 
undersigned acting Veterans Law Judge.

Although the RO reopened the claim for service connection for 
a back disorder, as will the Board, based on new and material 
evidence, the Board must make this threshold preliminary 
determination before proceeding further because it affects 
the Board's legal jurisdiction to consider the underlying 
merits of the claim.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

After reopening the claim for service connection for a back 
disorder, the Board is remanding this issue to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development before readjudicating these issues on the 
underlying merits.


FINDINGS OF FACT

1.  The RO denied the reopening of the Veteran's claim for 
service connection for a back disorder in April 1996.  The 
Veteran was notified of this decision in May 1996 but did not 
file an appeal.

2.  Competent medical evidence establishing a current back 
disorder and establishing a possible relationship between 
this current disorder and the Veteran's active military 
service has been received since the April 1996 RO decision.


CONCLUSIONS OF LAW

1.  The April 1996 decision of the RO finding that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a back disorder is final.  
38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2009).

2.  Evidence received since the April 1996 RO decision is new 
and material and the Veteran's claims for service connection 
for a back disorder is reopened.  38 C.F.R. §§ 5108, 7104 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance Requirements

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 
(2002).  In addition, prior to the adjudication of petitions 
to reopen service connection claims, the Veteran must be 
given notice of the elements of service connection, the 
elements of new and material evidence, and the reasons for 
the prior denial.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006).

Regardless of whether the Veteran received full notice 
regarding his claim, this is not prejudicial to him because 
sufficient evidence is of record to reopen the claim.  As 
discussed in more detail below, the Board is remanding the 
merits of his claim for service connection for a back 
disorder to comply with the duty to assist him in developing 
this claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).



New and Material Evidence

In April 1996, the RO denied the reopening of the Veteran's 
claim for service connection for a back disorder.  The 
Veteran was notified of this decision in May 1996 but did not 
file an appeal.  This decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).  

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  The fact that the RO 
may have determined that new and material evidence was 
presented, and reopened the claim on that basis, is not 
binding on the Board's determination of the question of 
whether new and material evidence has been submitted.  The 
Board must address the issue initially itself.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  
See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In cases such as this, where the claim to reopen is filed on 
or after August 29, 2001, under 38 C.F.R. § 3.156(a), 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  "Material" evidence 
is evidence which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received subsequent to the April 1996 RO rating 
decision includes a statement from the Veteran's sister which 
recalls that, since the Veteran was discharged from military 
service, he has had problems with his back.  In addition, 
during his June 2009 hearing, the Veteran testified that, 
from the time of his discharge up until seeking treatment 
from VA, he was prescribed pain medication as long as he 
could afford to go see a doctor.  The statement from the 
Veteran's sister as well as his hearing testimony, when 
considered in conjunction with VA and private treatment 
records, confirms the presence of a current back disorder and 
suggests a linkage between the current back disorder and the 
Veteran's military service.  This evidence is "new" as it 
includes the allegation of continuity of symptomatolgy with 
respect to a back disorder initially manifested in service 
which did not exist at the time of the prior determination.  
This letter is also "material" in that it tends to 
substantiate that the Veteran has a back disorder may be 
related to service.  See Justus v. Principi, 3 Vet. App. 510 
(1992) (when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed).

Assuming the credibility of the statements made by and on 
behalf of the Veteran and the submitted evidence, pursuant to 
Justus, new and material evidence has been received and the 
claim of service connection for a back disorder is reopened.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

Having reopened this claim, the Board has considered whether 
de novo Board action is appropriate at this time.  However, 
as indicated below, the Board has preliminarily determined 
that additional development is necessary.  A final Board 
decision on this claim will therefore not be issued until 
such development is completed.


ORDER

New and material evidence having been submitted, the claim 
for service connection for a heart disorder is reopened, to 
this extent only the claim is allowed.




REMAND

As noted above, the Veteran's claims of service connection 
for a back disorder has been reopened.  In light of VA's duty 
to assist, the Board finds that the Veteran should be 
afforded a VA examination to determine the nature of any 
current back disability and to determine if such disability 
is etiologically related to service.

The Veteran's written communications and his hearing 
testimony reflect his recollection that he filed a claim for 
benefits from the Social Security Administration as a result 
of his back impairment in 1967.  Although VA has obtained 
records from the Social Security Administration in connection 
with the Veteran's claim for benefits, these records do not 
reflect that the Veteran file a claim in 1967.  As such, a 
request for records in connection with the Veteran's 1967 
claim for Social Security benefits should be accomplished.

The Veteran has reported that he sustained a back injury in 
connection with his employment at Chrysler Corporation and 
that he collected workman's compensation in connection with 
this injury.  Evidence in the claims file reflects that, when 
the Veteran requested evidence in connection with this claim, 
the request was returned with a response that "our files are 
destroyed after 20 years" written in pencil.  There is no 
evidence to suggest that VA has attempted to obtain evidence 
in connection with this workman's compensation claim.

In addition, review of the claims file reflects that the 
Veteran is in receipt of ongoing VA and private medical 
treatment for his claimed disorders.  These additional 
records must be obtained before deciding his appeal.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency and must be obtained 
if the material could be determinative of the claim).

Finally, a Veterans Claims Assistance Act of 2000 (VCAA) 
letter pertaining to direct service connection should be 
issued to the Veteran as to service connection for back and 
right leg disabilities.



Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be sent VCAA notice 
pertaining to direct service connection 
should be issued to the Veteran as to 
service connection for a back disorder.

2.  With his assistance, obtain all 
records of VA and/or private treatment for 
back complaints identified by the Veteran 
which have not already been obtained.  If 
he has or can obtain these records 
himself, then he is encouraged to do so.  
However, VA will assist him in obtaining 
this additional evidence if he provides 
the necessary information (e.g., when and 
where treated, etc.).

3.  Obtain the Veteran's Social Security 
Administration records in connection with 
his 1967 claim for benefits, including all 
medical records which formed the basis of 
any decision rendered by that agency.  
Efforts to obtain these records should 
also be documented, and any evidence 
received in response to this request 
should be associated with the claims file.

4.  The RO should undertake appropriate 
action to obtain the Veteran's workman's 
compensation award, and any medical 
records underlying that determination, 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  

5.  Schedule the Veteran for a VA 
examination to determine the etiology of 
his low back disorder.  Based upon 
examination of the Veteran and review of 
his pertinent medical history, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (meaning 50 percent or more probable) 
that any current low back disorder is a 
result of his period of active duty 
service.  

A complete rationale for all opinions 
expressed must be provided.  If the 
physician is unable to render any opinion 
sought, it should be so indicated on the 
record and the reasons therefor should be 
noted. The factors upon which any medical 
opinion is based must be set forth for the 
record.

6.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the Veteran and his 
representative with a supplemental 
statement of the case, and should give the 
Veteran a reasonable opportunity to 
respond before returning the record to the 
Board for further review.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




___________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


